PLATT, District Judge.
Responding, as best I could, to the insistence of counsel for the objecting creditor, I have examined this case with exceeding care, even going so far as to request the referee to furnish the data from which he prepared his evidential facts. I cannot discover that he has omitted anything which would constrain the mind to reach any legal conclusions not warranted by the facts which he has found, and upon which he bases his report. I am in substantial accord with him upon the conclusions of law. I am inclined to disagree with him in his opinion that the $16.79 remaining in the Waterbury bank in bankrupt’s name as agent at the time he filed his petition is the property of the estate, but such a view strengthens the argument in favor of the bankrupt’s discharge. The referee’s action in refusing to issue a subpoena to bring in the bankrupt’s wife was a proper exercise of his discretion. Her testimony could not, in any way, have thrown light upon material matters.
The report of the referee is accepted, and the bankrupt is discharged.